 


110 HRES 1129 IH: Regarding the readiness of the Armed Forces of the United States, and the implications for national security.
U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1129 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2008 
Mr. Forbes (for himself, Mr. Saxton, Mr. Wilson of South Carolina, and Mr. Hayes) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Regarding the readiness of the Armed Forces of the United States, and the implications for national security. 
 
 
Whereas in order to meet ongoing operational demands, members of the Armed Forces of the United States face multiple deployments, extended combat tours, and a limited time at home, which create stress and strain on the servicemembers and their families; 
Whereas the high operational tempo of combat operations overseas has decreased the useful life of ground and aviation equipment; 
Whereas the destruction or damage of equipment in battle results in equipment inventory depletion; 
Whereas the readiness of the military is critical to the national security interest of the United States, its citizens, and the integrity of the entire military force; 
Whereas section 8, article 1, of the Constitution empowers the Congress To raise and support Armies and To make Rules for the Government and Regulation of the land and naval Forces: Now, therefore, be it  
 
That it is the sense of the House of Representatives that because readiness shortfalls exist within the Armed Forces of the United States, thus increasing risk to the national security of the United States, Congress should immediately act to pass a clean fiscal year 2008 global war on terror supplemental in the interest of national security and to ensure the integrity of the entire military force. 
 
